PER CURIAM.
It has been repeatedly held that all the facts necessary to confer jurisdiction upon an inferior court must appear in the record. The record contains no proof of the residence of the defendants, and, as this defect is one which may be asserted for the. first time on appeal (Tyroler v. Gummersbach, 28 Misc. Rep. 151, 59 N. Y. Supp. 266, 319), the judgment must be reversed, and a new trial ordered, but, under the circumstances, without costs (Willis v. Parker [Sup.] 62 N. Y. Supp. 1078).
Judgment reversed, and a new trial ordered, without costs.